MAUS, Judge.
On January 27, 1983, movant, as a result of a plea bargain, entered a plea of guilty to a charge of murder in the second degree. § 565.004, RSMo 1978 (repealed L.1983). On April 18, 1986, he filed a pro se motion under Rule 27.26 (repealed effective January 1, 1988) seeking to set aside that plea and his sentence to life imprisonment. On the same day, the motion court, without the appointment of counsel or other proceedings, ex parte denied the motion. Movant appeals.
Rule 27.26(h) provides in part: “When an indigent prisoner files a pro se motion, the court shall immediately appoint counsel to represent the prisoner.” The motion court erred when it summarily denied the motion without the appointment of counsel. “Rule 27.26(h) mandates that counsel be appointed in every 27.26 proceeding, even one initiated by a defective pro se motion, so that counsel may confer with the movant, examine his case and present every possible claim in a single proceeding.” Hirsch v. State, 698 S.W.2d 604, 605 (Mo.App.1985). See also Fields v. State, 572 S.W.2d 477 (Mo. banc 1978); Taylor v. State, 704 S.W.2d 276 (Mo.App.1986); Owens v. State, 662 S.W.2d 323 (Mo.App.1983).
The judgment of the motion court denying the motion is reversed. The cause is remanded for the appointment of counsel and further proceedings in accordance with Rule 27.26, as sentence was pronounced before January 1,1988, and a motion under Rule 27.26 is pending. Rule 24.035(Z).
PREWITT, P.J., and FLANIGAN, J., concur.
HOGAN, J., not participating.